 AERO ALLOYSAero AlloysandWarehouse,Processing&Distribu-tionWorkers' Union, Local 26,InternationalLongshoremen's& Warehousemen'sUnion.Case 21-CA-25207June 30, 1988DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDCRACRAFrOn November 25, 1987, Administrative LawJudge James M. Kennedyissuedthe attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin answer to the General Counsel's exceptions.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt the recommendedOrder.We agree with the judge that the Respondentdid not violate Section 8(a)(5) of the Act by with-drawing a previously agreed-to union-securityclause from the new contract proposal it submittedto the Union on January 28, 1987. The GeneralCounsel excepts to this finding, asserting thatDresser Industries,264 NLRB 1088 (1982), supportsher position that the Respondent improperly reliedon the filing of a decertification petitionas a reasonfor changingits bargainingposition.The General Counsel's reliance onDresser Indus-triesismisplaced. There the Board held that "themere filing of a decertification petition will nolonger require or permit an employer to withdrawfrom bargaining . . . ." Id. at 1089. The Respond-ent did not withdraw frombargaining;itmerelywithdrew from a tentativeagreementthat it hadmade with the Union on one issue and, significant-ly, thereafter continuedto engage in negotiationsfor a new contract. Thus, we find no merit to theGeneral Counsel's argument in this regard.2Furthermore, we find, contrary to the GeneralCounsel's contention, that the Respondent's expla-nation for its change of position does not indicate alack of good faith. The judge found that[t]wo significant things had happened beforeRespondent made the decision to withdrawfrom that tentative agreement. The first wasthe 2-month strike which the Union abandoned'We find it unnecessary to rely on the judge's discussion of H. KPorter Co v. NLRB,397 U S 99 (1970)2Member Cracraft agrees thatDresser Industriesis inappositeShedoes not pass on the question whether it was correctly decided497without having obtained a new contract. Thesecond was the filing of the decertification pe-tition. 3Because a substantial number of the Respondent'semployees after the strike was over had expresseda desire not to be represented by the Union, wefind that the Respondent's decision to withdrew itsprestrike union-security proposal does not warrantan inference of bad-faith bargaining in the circum-stances of this case. SeeOlinCorp.,248NLRB1137, 1141 (1980).The Board has held that the withdrawal from atentative agreement is not a per se violation of theAct, but ratherrepresents only one factor to be considered indetermining good- or bad-faith bargaining. Inruling on an allegation that a party has failedto bargain in good faith, it is well establishedthatwe look to the totality of circumstancesreflecting the party's bargaining frame ofmind.MerrellM.Williams,279 NLRB 82 (1986). Havingconsidered all the circumstances of this case, in-cluding the Respondent's explanation for its retrac-tion of its prior agreement regarding union securi-ty, its willingness to continue to engage in negotia-tions, the absence of evidence that the Respondentsought to frustrate the bargaining process or avoidreaching agreement, and the fact that the Respond-ent's conduct occurred in a context free of otherunfair labor practices, we agree with the judge thatthe complaint should be dismissed.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.3On December 12, 1986, an employee gave the Respondent a list ofemployee signatures on a document that read,"We, the employees atAero Alloys, do not wish to have a union in our establishment " On De-cember 16, 1986, a formal decertification petition was filed with theBoard'sRegionalOffice.Brian SweeneyandPeter Tovar,for the General Counsel.Charles H. GoldsteinandDeborah H. Petito (Goldstein &Kennedy),of Los Angeles, California, for the Respond-ent.James G. Varga,of Los Angeles, California, for theCharging Party.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge. Thiscase wastried before me in Los Angeles, California, on289 NLRB No. 63 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJune 2-4, 1987. It is based on a complaint issued by theActing Regional Director for Region 21 of the NationalLabor Relations Board on March 19, 1987. The com-plaint is founded on charges and amended charges filedbyWarehouse,Processing& DistributionWorkers'Union, Local 26, International Longshoremen's & Ware-housemen's Union (Union). The initial charge was filedon February 2, 1987; it was subsequently amended onFebruary 23 and March 5. The complaint alleges thatAero Alloys (Respondent) has engaged in certain viola-tions of Section 8(a)(1) and (5) of the National Labor Re-lationsAct (Act).IssuesThere are two principal issues presented by this com-plaint.The first is whether an individual named Lourdes"Lulu"Martinez solicited or encouraged Respondent'semployees to sign a petition to decertify the Union. Sub-sidiary to that question, if Martinez did solicit employeesto sign such a petition, is whether her conduct is attribut-able to Respondent because she was either its supervisoror its agent. The second is whether Respondent violatedthe obligation to bargain in good faith by withdrawingfrom an earlier tentative agreement to include a union-shop clause in a successor collective-bargaining agree-ment.The withdrawal occurred after the Union hadabandoned a 2-month strike and after the employees hadfiled a decertification petition."Based on the entire record of the case, as well as myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACT1.RESPONDENT'S BUSINESSThe pleadings demonstrate that Respondentis a manu-facturer of precisionmetalparts,which it sells to Gov-ernment defense contractors from its plant in Compton,California. The pleadings further establish that Respond-ent annually sells and ships goods and products valued inexcess of $50,000 directly to customers located outsideCalifornia. Based on these facts, Respondent has admit-ted that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to December 1986 the Union had been the exclu-sive representative of Respondent's production and main-tenance employees at the Compton plant. On September26, 1986, the collective-bargaining agreement expired.According to a stipulation of the parties, on September27, 1986, the Union engaged in an economic strikeagainst the Employer because no successor agreementhad been reached. Prior to the commencement of thestrike,Respondent and the Union had exchanged propos-als for a new collective-bargaining contract. One of theitems that the parties had tentatively agreed on was theinclusion of a relatively standard union-shop clause.2On October 16, 1986, approximately 2 weeks after thestrike began, Respondent's collective-bargaining negotia-tors advised the Union by letter3 that the offer that hadbeen pending before the strike began was being with-drawn.On October 31, 1986, Respondent proposed "anamendment to its last, best, and final offer" of September26 and again included the union-shop clause. In the nextto last paragraph of that letter, Respondent set a deadlineofNovember 7, 1986, for the Union to accept theamended offer. The letter went on to say that if the offerwas not accepted by that date Respondent would consid-er it as having been rejected. November 7 came andwent without any action by the Union, and the strikecontinued.It appears from a stipulation that during the course ofthe strike the Employer was able to continue its oper-ations by the use ofpermanent replacementemployees.On November 26, 1986, the Unionmade an uncondition-al offer on behalf of its striking members to return themto work. In early December Respondent began to recallstrikersasopenings occurred. Eventually, 56 strikerswere recalled, though the record does not show howmany actually accepted recall.Furthermore, during a negotiation session, which alsooccurred on November 26, Respondent, at the urging ofa Federal Mediation and Conciliation Service commis-sioner, agreed to put its October 31 offer back on thetable. It did so, telling the Union it had until the close ofbusinessof December 4, 1986, to accept or reject.Itappears from the evidence that the Union neitheraccepted nor rejected the renewed offer, and the partieshave stipulated that by letter dated December 12, 1986,Respondent admits the Union is, and has been at mate-rial times, a labor organization within the meaning ofSection 2(5) of the Act.iThe complaintalleges thatthe withdrawal of theumon-secunty pro-vision amountedto both "surface" and "bad faith" bargainingAt thehearing, theGeneral Counsel's representativesconcededthat the surfacebargaining allegationwas too broad for they did not seek to prove thatRespondent had engaged in a courseof conductdemonstrating an unwill-ingness to reach an agreement.Accordingly,Imade evidentiary rulingsbased on that concession.Despite that,the complaintwas not actuallyamended to delete the phrase"surface bargaining."Nonetheless, the Gen-eralCounsel's briefabandons sucha theory as it specifically focuses onRespondent's single actof withdrawing from the tentativeagreement toinclude a union shop.2The principal difference betweenthe union-shopclause as proposedand most union-shopclauses is that this one containeda 60-day graceperiod ratherthana 31-daygraceperiod beforenew employeeswere re-quiredto join the Uniona The text of the letteris asfollows.On September 26, 1986, you advised Aero Alloys thatthe unionmembership had rejected the company's proposal for a contract set-tlementFurther, youstated that the unioncommittee would notaccept any concessions and rejectedthe company's last, best, andfinal offerIn light of your rejection,the passageof time, andthe interveningcircumstances, includingthe stnkeand the changes in economic con-ditions,Aero Alloys' last, best, and final offerhas expired and is nolonger in effect Any future offers will be based upon economic con-ditions asthey existat the time the offer is made AERO ALLOYS499Respondent formally withdrew it. In that letter Respond-ent's chief negotiator concluded by again saying, "Anyfuture proposals will be based on the economic and otherconditions which exist at that time."B. The Decertification PetitionOn December 12, 1986,bargainingunit employee Pat-rickMount appeared in the office of Company Control-lerGerald Parker and presented him with a list of signa-tures.The document is in evidence as Respondent's Ex-hibit 12. It states, "We, the employees at Aero Alloys,do not wish to have a union in our establishment." Be-neath thatstatementwere the signatures of some 55 em-ployees.Parker testified that he did not know what to do aboutthe document, so he immediately called Respondent'slabor attorney Charles H. Goldstein4 as Mount sat in theoffice.While Parker described the events to Goldstein,Mount left the office, returning a few minutes later witha photocopy of the document. In the meantime, accord-ing toParker, he had received some instructions fromthe attorney. On Mount's return, Parker told him thatthe petition was not something with which the Companycould be concerned. He told Mount to see the officer ofthe day at the NLRB'sRegionalOffice; he also saidMount was to handle the matter on his own time. Parkerdid, however, accept the copy of Respondent's Exhibit12.Parker says the copy machine Mount usedisavail-able to anyone in the Company and that Mount did notspecifically ask him for permission to use it nor was herequired to do so.On December 16, 1986, Mount filed a formal decertifi-cation petition with the Board's Regional Office. On thefollowing day the Union filed an unfair labor practicecharge that blocked the petition.5 Between November26, 1986, and January 28, 1987, no negotiationsessionswere held. However, on December 26 the Union's chiefnegotiator, Luisa Gratz, wrote Company President CarlF.Nowak a letter in which she asserted that duringsome recentbargaining sessions,theUnion had askedfor, but had not received, information regarding the Em-ployer's proposed health care changes. She made a spe-cific demand for the details of the new program, includ-ing the cost to each employee and how often such pay-ments would be deducted from paychecks.Attorney Goldstein responded by letter dated January7.Although he denied that the Company had failed toprovide the information, he nonetheless transmitted tothe Union material published by the administrator of thehealth plan, Kaiser Permanente, as well as material pub-lished by the dental plan, Confed Admin Services, Inc.In addition, Goldstein said he had asked the Company todelay implementation of the two plans in order to givethe Union an opportunity to bargain with the Companyregarding them.*Goldstein also served as Respondent's chief negotiator.6This was the second charge that the Union had fled. The first wasfiled on October 22, but had been withdrawn on December 10. The par-tieshave stipulated that the Regional Director processed the secondcharge, which was amended twice,by deferring a portion of it to arbitra-tion.On January 30, 1987, the remainder was withdrawn.C. The Decision to Withdraw the Union-Shop ProposalNowak testified that the reason Goldstein sent hisletter explaining the health plan changes was because ofa meetingthat he had held with hissuperiorsatChro-malloy-American Corporation6 on January 5. At thatmeeting they had discussed the Union's letter of Decem-ber 26, and had decided it deserved a response. Duringthe meeting, however, the Company also decided that itwould withdraw from the earlier tentative agreement re-garding the union-shop clause. Nowak says they also dis-cussed whether Respondent would maintain that positionin the event that a contract was reached on all termsexcept that one. He says they determined they would be"flexible" if that occurred.D. Further NegotiationsAfter union negotiator Gratz wrote a response toGoldstein's January 7 letter, the parties agreed to an-other negotiation session to be held on January 28, 1987.At that meeting, Goldstein issued a full proposal thatwas quite detailed, but that for the first time deleted anyreference to the union-shop clause. According to Nowak,the Union's negotiators did not refer to the deletion inany way.Two more meetings were held shortly thereafter. The-firston February 2 and the second the following day,February 3. Both meetings were conducted under theauspices of the FMCS. At the beginning of the February2meeting,Goldstein gave another proposal to theUnion. Like the January 28 proposal, it was detailed andconsisted of eight pages plus an appendix. As before, itdeleted theunion-shoplanguage.Although the mediator attempted to assist the partiesin resolving their differences, nothing of significance oc-curred on February 2. According to Nowak, on Febru-ary 3 he told Mediator Phyllis Cayse that the deletion ofthe union-shop proposal was to reflect what the employ-ees were doing on their own when they had filed theirdecertification petition inDecember. He says he toldCayse that the Company would nonetheless be flexibleon the union-shop issue.He says Cayse then took hiscomment back to the Union. The parties have stipulatedthat eventually the Union came back with an 11-itemcounterproposal, one of which said that there would be"no change in union security." It is apparent, from read-ing the remainder of the Union's counterproposal, thatthe parties were still far apart on wages,maintenance ofbenefits,medical and dental plans, health carewaitingperiod, holidays, vacations, leave of absence policy, no-strike and no-lockout, and sick leave.Union negotiator Hector Cepeda denied that the medi-ator ever told the Union that the Company was flexibleon union security. However, he testified that mediatorCayse had said she did not know if the Company's posi-tion on unionsecuritywas final. She had suggested theUnion make a counterproposal to find out. It was for thisreason,says Cepeda, that the Union made its proposal ofFebruary 3.6 Respondentis a subsidiary of thatconglomerate. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI think it is fair to say, however, that the proposal inallother respects was so different from the Company'sproposal that it did not put theunion-security issue toany sort of meaningfultest.For example, the Company'sproposal prior to the strike had been a 15-percent wagecut.The strike had ensued, but during the strike the Em-ployer had implemented the 15-percent wage reduction.The lower wage scale was still in effect on February 3when the Union's counterproposal asked that wages bethe same as during the previous contract. With such awide difference in wages and with Respondent's salaryproposal having survived the strike, the Union's Febru-ary 3 proposal is a curiosity.If Cepeda is correct, that the mediator had suggestedthe Union put Respondent to a test to see if its positionon a union shop was final, the February 3 proposal didnot accomplish it. All it did was to furrow alreadyplowed ground both with respect to union-security andto nearly every other proposal.Nowak testified that after he had reviewed the Febru-ary 3 counterproposal, he concluded that the partieswere as far apart as ever.The Company's proposal of February 2 had advisedthe Union that unless the offer was accepted by Febru-ary 12, the Company would consider it rejected and theCompany wouldimplement it.E. The Company Responds to RumorsAccording to Nowak,within aday or two of the Feb-ruary 3 meeting, company officials began to hear rumorsthat there might be either another strike or a slowdown.As a result of that rumor, whether accurate or not,Nowak asked attorney Goldstein to prepare a notice tothe employeesin response.On February 5 Nowak issueda letter to employees entitled "Where We Stand." Theletter adverted to the previous strike and said if theUnion called another, the Company would again replacethe striking employees and continue to operate. In thesecond paragraph Nowak observed that the employeeshad recently filed a decertification petition and accusedtheUnion of filing "a number of phony unfair laborpractice charges to avoid going before Aero Alloys' em-ployees for a government secret ballot election.. . ." Heasserted that the Company had successfully defendedeach of the unfair labor practice charges and went on tosay, "To blunt the Union's attempt to prevent you fromexercisingyour right to vote, the Company has pro-posed, in its recent negotiations with the Union, that noemployee be forced to join the Union and pay dues inorder to work at Aero Alloys. The Union has rejectedthis proposal but it is part of Aero Alloys' last, best, andfinal offer."The letter concluded by saying the Union had untilFebruary 12 to accept or reject the offer, noting that ifthe employees again exercised their right to strike, itwould be naive to think another strike would cause theCompany to changeits position.F. Lourdes "Lulu"Martinez1.DutiesLourdes "Lulu" Martinez was hired on November 20,1986, 7 weeks after the strike began and a week before itended. She testified that she was hired by AccountingSupervisor Debbie Ardizzone, but was also interviewedby the controller, Parker. Martinez had been referred toRespondent by an employment agency because of her ex-perience in working with payroll. Both she and Nowaksay her job had no actual title, but she made out the pay-roll and served as the personnel clerk. She replaced apart-time payroll clerk who had left and also assumedsome personnel duties previously performed by Ardiz-zone. She received an hourly wage of $6.50 per hour. Inaddition toMartinez' payroll and personnel duties, be-cause she was bilingual in English and Spanish, sheserved as a translator for Nowak, Parker, and GeneralManager Carl Rezmer.Martinez said when she was first hired, her principalduty was to complete and maintain the personnel files ofthe individuals who had been hired as strike replace-ments.As the strike ended and Respondent began torecall strikers, she was asked to contact former strikersto tell them to return to work. She, Nowak, and Parkerall testified that the decision to recall individual employ-ees was madeby GeneralManager Rezmer and Nowak.They compiled a list of strikers who wished to returnand,when appropriate, would tell Martinez when tocontact a specific individual. She then followed their in-structions.The parties have stipulated that between December 2,1986, and February 18, 1987, at least 57 Western Uniontelegrams were sent to employees, which were signed byMartinez.Examplers of those telegrams are in evidenceasGeneral Counsel's Exhibits 2 and 3. The parties havefurther stipulated that of those 57 telegrams, 5 identifiedMartinez as the "Director of Personnel." The remaindercontain only her signature without any title. Fifty-six ofthose telegrams were directed to strikers telling them toreport to work while one informed a striker that he wasno longer employed.Nowak, Parker, and Martinez all testified that Marti-nez never held the title of personnel director, personnelsupervisor, or personnel manager. It appears from theirtestimony that no one at Respondent ever held such atitle.Martinez testified that she never toldWesternUnion that she had such a title, and so far as she can de-termine, the title, which appears on those five telegrams,is a Western Union mistake. She surmises that WesternUnion may have made the mistake when she told theirtelephone operator to write "payroll/personnel office" or"personnel office" under her name.She further explains that Parker had told her to signthe wires herself so that the employees who spoke onlySpanish would ask for her. She could more easily con-verse with them than could the three managers who didnot speak that language.Martinez also remembers that when she noticed thefive telegrams, which incorrectly described her position,she told her immediate supervisor Debbie Ardizzone, AERO ALLOYSwho told her it was a minor mistake that could be cor-rectedlater.The correctionwas never made.It also appears that Martinez had some specific safety-related duties. She maintained a supply of safety glovesand glasses.When individual supervisors ran out of thoseitems, she was the source of resupply. She also attendedsafety committeemeetings,apparently as a clerical or asa translator. She said that she was not actually a memberof the safety committee and there is no evidence that sheparticipated in safety meetings in a substantive way. Shedid prepare a bulletin board notice as required by theOccupational Safety and Health Administration thatlistedworkdays lost to accidents. She noted at thebottom of the notice that she had prepared those figures.2.The trim department meetingAccording to Martinez, shortly before Christmas 1986Parker instructed her to get the employees to sign thenew health plan authorization forms. It will be recalledthat Respondent was then in the process of implementingits last offer,which included a change in health plans.Pursuant to Parker's directive,Martinez caused thoseforms to be circulated throughout the plant. Many of theemployees did not understand or appreciate what wasoccurring and did not sign them. If an employee did notsign the form, it meant that the employee would not becovered when the change was implemented. Martinezcompiled a list of employees who had not signed theform and began contacting them. One group of employ-eeswho had not signed was from the trim department.On approximately December 19, she went to the trimdepartment, spoke to the supervisor, and managed to ar-range a short meeting of about six or eight employees ina nearby exit to the parking lot. Three of those employ-ees, Pablo Larios, Angel Estrada, and Margarito de San-tiago, testified about that meeting.Larios testified thatMartinez said she needed signa-tures to get the Union out; the Company could then giveemployees benefits more freely, such as a $2 raise for deSantiago.He says she also said something to the effectthat if the employees got the Union out, they would "gettheir 15 percent back," meaning the 15-percent salaryloss would be restored. He remembers she referred some-how to a man who had been taking signatures the daybefore.Estrada testified that Martinez told the gathering thatthe Company would return the 15-percent pay cut if theemployees would "take out the Union." He says she alsosaid the Company could give the employees raises andassertsMartinez said nothing about any fringe benefits.On cross-examination, he suffered some memory lapsesin other areas and then agreed he could not remembermuch about the meeting. In his pretrial affidavit he hadsaid he could not recall Martinez saying anything regard-ing a petition being passed around. In the same affidavit,he quotes Martinez as saying that if the employeeswanted a union it was their own personal business.Unlike Lanos, he never testified that Martinez asked himto sign anything.Marganto de Santiago first said that he did not paythatmuch attention to Martinez during this gathering,but remembers she said something like, "The Union was501not allowing her to give me the $2" and "they had signa-tures already." De Santiago did not see a list of signa-tures, but remembers Martinez said she had them. Hesays Martinez did not ask him to sign anything.Martinez specifically denies everything these three em-ployees said. She denies saying the meeting was called togather names to get the Union out. She said she nevertold anyone that the Company needed more signatures toget rid of the Union; neither did she refer to raises or saythat the Union would not let her give an employee araise.Contrary to Estrada, she said she never told himthe Company would give back the 15 percent if therewas no Union, never said there would be more benefitswithout the Union, and never said the Company couldnot give raises because the Union would not allow it.She did testify that during the trim department meet-ing Larios said that the employees did not wish to fillout her paperwork, that they had been told not to fill itout, and that they were afraid to do so. She remembershim saying their decision had something to do with theUnion. She testified, "And I kept explaining to themover and over again that I had nothing to do with theUnion, thatIwas just doingmy job to see to it that theyfilled out the health enrollment cards, so they could haveinsurance for the year 1987." Despite her explanations,Larios responded, "Well, I am for the Union." She saysshe replied, "It is your opinion. You decide whose sideyou're on. I am not going to be against nor with you."Later she testified she told them "personally" she was"not for the Union." Nonetheless, she concluded by tell-ing them she was "out of it."De Santiago also testified that about 3 days beforeChristmas, in a private meeting with Martinez at theforeman's desk, and in the presence of his brother,Manuel,Martinez offered to get him a raise after thenew year. Almost immediately he backed away fromthat version claiming she said she would "try" to gethim a raise. Curiously, de Santiago does not connect thiswage discussion with the Union in any fashion. In anyevent,Martinez denies having such a conversation,adding that she would not have said it because she hadno such power.IV. ANALYSIS AND CONCLUSIONSI think it is apparent from the evidence that bothissues presented by the complaint seem to be connected.The General Counsel contends that the Respondentsponsored the decertification petition and subsequentlyused it asthe justificationfor engagingin an act of bad-faithbargaining, i.e.,withdrawing from the tentativeagreement to include a union-security clause in the newcollective-bargaining contract. I conclude, however, thatthe evidence does not show the connection to be real.The General Counsel has failed to prove that Lulu Mar-tinez engagedin any activityrelating tothe decertifica-tion petition. Even if she had, the General Counsel hasalso failed to prove that she was either a supervisor,agent, or apparent agent of Respondent in that endeavor.The evidence shows her to be only an officeclerical em-ployee. Second, I conclude that the mere act of with-drawing a proposal from a tentative agreement, after a 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstrike and when the circumstances have dramaticallychanged, does not constitute a breach of the good-faithbargainingobligation.A. Martinez' ConductThe evidence demonstrates that Martinez was an ordi-nary employee, albeit employed outside the bargainingunit,who functioned as a clerical and as a translator. Shewas an hourly employee who operated solely under thedirectionof the Company'smanagers and supervisors.The only reason she was even involved in the strikerrecall process was because she was bilingual and hadpersonnel functions. She is an able, articulate person andan excellent choice for the duty of being a conduit ofmanagement. She did not have any authority to use inde-pendent judgment, but operated in a routine and clericalway. Clearlyshe was not a supervisoras defined by Sec-tion 2(11) of the Act.Second, being a conduit for management does not nec-essarilymake her an agent either. There is absolutely noevidence that she was given any general authority tospeak of on behalf of management. However, becausethe evidence does not show that she engaged in the con-duct complained of, the ultimate question of her agencyneed not be reached. Even so, I think it is clear that sheisnot, and could not reasonably be perceived as, anagent. I note that the only time she ever discussed theUnion was during the meeting near the doorway in De-cember.At that time she told the employees that al-though she was personally against the Union, the choiceof belonging to the Union belonged to them and she was"out of it." During thatmeeting,Larios had pressed herfor an answer about her personal view, and she gave ittogether with an appropriate disclaimer.It is, I suppose, true that the five telegrams in whichWestern Union mistakenly gave her the title of personneldirector could have been repudiated. Yet, even the em-ployeeswho testified about her authority seemed toknow what her job was. They knew she worked in a cu-bical alongside other clericals and knew she preparedpaychecks and had the power only to make mathemati-cal corrections. The other tasks she performed were onlyat the specific direction of higher management or whenshe acted as a translator for them. The OSHA notice isclearly evidence of a clerical duty, not evidence of eitheragency or supervisory authority.?Aside from Martinez' authority or apparent authority,however, it is clear that the General Counsel has failedto prove by credible evidence that Martinez ever solicit-ed employees to sign any paper relating to the decertifi-cation.The decertification petitionwas circulated bybargaining unit employee Patrick Mount.He had ob-On February 13, 1987, Martinez did issue,in English and Spanish, amemo to employees announcing that new dental and health coveragewere being implemented on that date.She did not sign it with any titleand says she was directed to issue the memo by Nowak because Parker,who normally would have handled the matter had just left the Company.Even assuming that this memo would elevate her in the eyes of employ-ees from clerical employee to a quasi-management,lob, the memo was notissued until well after the transactions complained of in the complaint Itdoes not prove anything regarding her authority or apparent authoritythe previous Decembertained 55signaturesby December 12 and the GeneralCounsel has not demonstrated that the 55 were insuffi-cient to constitute the required 30-percent showing of in-terest to warrant theprocessingof the petition. CertainlytheGeneral Counsel has not shown that the RegionalDirector had asked for more before December 19. IfMount had obtained the required 30 percent, or if theDirector had not yetmade adetermination that morewere needed, there would have been no impetus forMartinez or anyone else to be soliciting additional signa-tures on December 19.Moreover, the witnesses that the General Counsel pre-sented regarding what was said at the doorwaymeetingcannot be credited. Larios, for example, took inconsistentpositions regarding Martinez' job. At first on cross-exam-ination,he claimed he did not know what position Marti-nez held; later, he said he knew she was an office em-ployee.He also knew she did some translation. Finally,he said he had never seen anything describing Martinezas the personnel director. Clearly Larios knew Martinezwas a clerical employee and had no managerial author-ity, yet he did not wish to reveal his knowledge. Similar-ly,Estrada did not present himself well. On one occasionhe had an unexplained memory loss and he often let hisvoice fall. He even undercut his already weak testimonyby saying he was not paying attention during the meet-ing.His pretrial affidavit was somewhat inconsistent withhis testimony and he was generally an unimpressive wit-ness.Last,Margarito de Santiago admitted that he wasnot paying that much attention. Both he and Estrada sayMartinez did not ask them to sign anything. If they areto be believed, she did not ask them to sign either ahealth plan authorization card or a decertification peti-tion.Frankly, these three witnesses suffer from several andvaried shortcomings. These include demeanor matters,testimonialinconsistencies,and confusion. All appear dis-gruntled over the wage loss. In these circumstances I be-lievemuch of their testimony on critical issues is theproduct of either confusion or dissemblance. Before Re-spondent even began to presentits case,the testimony ofthese three gaveme pause.On hearing Martinez, however, it became quite appar-ent that she had a good understanding of what she wassaying and why she was saying it. Her testimony thatLarios responded to her request that he sign the healthauthorization card by bringing up the Union and hercharacterization of him as confused and mistrustful seemsquite credible. I have no difficulty in fording that shecalled the meeting for the purpose of obtaining thehealth authorizations and had no other purpose. The slipof paper that she had in her hand contained the names ofthose individualswho had not signed the health planforms. They were not signatures on a decertification pe-tition."Furthermore, that she was a new employee unlikely tohave authority to grant wageincreasesor recommendthem seemsclear on the record. That being the case, and8Presumably,Mount had already submitted his signature list to theRegional Office on December16TheGeneral Counsel has not shownthat a supplemental list of signatureseverexisted,much less was needed. AERO ALLOYSconsidering Respondent had successfully endured a 60-day strike to obtain a 15-percent wage reduction, itseems improbable that she or anyone in managementwould be offering wage increases in December, for insuf-ficient time had passed to determine whether the wagereduction had put the plant in an acceptable financial po-sition.Finally, if Respondent were to offer wage in-creases to dissuade employees from the Union, shewould not have been the appropriate spokesperson forthat purpose. Such promises would have been made bysomeone far more authoritative than she. Accordingly, Iconclude that Martinez' testimony is the more credible ofthe two versions. Under those circumstances I find theGeneral Counsel has not proven that Martinez commit-ted the acts alleged in the complaint or that Respondentprovidedany assistanceto those employees who wereengaged in soliciting signatures to support the decertifi-cation petition.B.Withdrawing from the Tentative Agreement onUnion SecurityThe General Counsel does not complain that Respond-ent has engaged in a course of conduct of bad-faith bar-gaining.Instead,her representatives maintain that, in lateJanuary, Respondent withdrew from one tentative agree-ment,which it had made with the Union before thestrike, that the new contract would contain a union-shopclause.Two significant things had happened before Re-spondent made the decision to withdraw from that tenta-tive agreement. The first was the 2-month strike that theUnion abandoned without having obtained a new con-tract.The second was the filing of the decertification pe-tition.According to Nowak, the Company's decision towithdraw from the tentative agreement was actuallymade in early January. It did not manifest itself, howev-er,until the company proposal of January 28. At thatpoint the Union had filed an unfair labor practice chargethat had effectively blocked the processing of the decer-tification petition.Despite the issues that the petition and the chargeraised,Respondent nonetheless proceeded to engage inthree collective-bargaining sessions thereafter. Not untiltwo of those had passed did the Union even express aconcern about the proposed loss of the union-securityclause.When it finally did so, the credible evidence isthatNowak told the mediator that the Company wouldbe flexible on that issue if agreement could be reachedon other matters. It appears from inferences drawn fromCepeda's testimony that the mediator did in fact transmitNowak'smessageto theunion negotiators,but they werefarmore interested in testing the Company's resolve inother areas. It is true that the Union's counterproposalcalled for reinstatement of the union-shop clause but, ig-noring the lost strike, proposed a general return to theprior contract. It is fair to say in that situation that nei-ther the presence nor the absence of a union-securityclause had anything to do with the status of negotiationsat that stage. The topic was not considered to be a criti-503cal issue.If it had been, the Union would have compro-mised other areas of its proposal and an appropriate testwould have been made to determine whether the union-security clause was truly a stumbling block. It chose in-stead to try to salvage the lost wages and other moneymatters, thereby demonstrating that those were the mainissues,not unionsecurity.In any event, it is quite clear that the withdrawal of asingle provision of a tentative agreement is not an act ofbad-faith bargaining.American Thread Co.,274 NLRB1112 (1985);O'Malley Lumber Co.,234NLRB 1171,1179-1180 (1980); cf.Reliable Tool Co.,268 NLRB 101(1983).Moreover, when circumstances have changed, asthey did here, due to the lost strike, modification of bar-gaining positions is permissible.ValleyOilCo.,210NLRB 370, 385 (1974).The Supreme Court has held it is not for the Board todetermine whether a contract should contain a specificclause.H.K Porter Co. v. NLRB,397 U.S. 99 (1970). IfIwere to conclude that the withdrawal of this provisionin circumstances that would not frustrate bargaining else-where was an unfair labor practice, I would necessarilybe deciding that this collective-bargaining contract mustcontain a union-security clause. Under thePorterdoc-trine, the Board may not issue such an order. Becausethere is no evidence that Respondent was using this issueas a device to frustrate bargaining, it would be inappro-priate underPorterto find that Respondent committed anunfair labor practice by withdrawing from the tentativeagreement.9Iconclude, therefore, that the General Counsel hasfailed to prove any violations of the Act as alleged, and Iwill recommend that the complaint be dismissed in itsentirety.Based on these findings of fact and legal analysis, Imake the followingCONCLUSIONS OF LAW1.The Respondent,Aero Alloys,isan employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.The Union,Warehouse,Processing&DistributionWorkers'Union,Local 26,International Longshoremen's& Warehousemen's Union, is a labor organization withinthe meaning of Section2(5) of the Act.3.The GeneralCounsel has failed to prove the allega-tions in the complaint alleging that Respondent had vio-lated Section 8(a)(1) and (5) of the Act.sAlthoughthe parties wish to litigate the meaning ofthe "Where WeStand" letter recited in sec. III,E, a definitive analysis would serve nopurpose.If I were to agreewith theGeneral Counsel that the letter, aswell asNowak's statement that Respondent was recognizing the decertifi-cation petition by withdrawingthe union-shop proposal, evidenced adesire to beard theUnion,itwould notfollow thatsuch a desire wouldalso be evidence of bad-faith bargaining.When thatletterwas issued andwhen Nowakmade his statement,Respondenthad alreadymade its pro-posal based on its perception of changed circumstances and the proposalwas perfectly lawful.If it used the letteras anopportunityto take advan-tage of the Union'snow demonstrated weakness,itwas simply doingwhateconomic circumstances permitted.AmericanThread,supra. 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edtoORDERThe complaintis dismissedin its entirety.10 If no exceptions are filed asprovided by Sec. 102 46of the Board'sRules and Regulations,the fmdtngs,conclusions,and recommendedBoard and all objections to them shall be deemedwaived forallpur-Order shall, as provided in Sec 102.48 of theRules,be adopted by theposes.